DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6, 7 and allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a charging protection device, comprising: a universal serial bus (USB) interface, including a configuration channel; a resistance circuit, including a pull-down resistor coupled between the configuration channel and a ground GND; a detection circuit, configured to detect an abnormal charging condition, the detection circuit generates an abnormal signal when the abnormal charging condition occurs; and a control circuit, coupled to the detection circuit and configured to change a voltage value on the pull-down resistor to be out of a preset voltage range according to the abnormal signal: and a switch circuit, wherein the resistance circuit further includes a resistor, two ends of the resistor are connected to the pull-down resistor and the switch circuit, respectively, the switch circuit is coupled between the resistor and the ground GND and the control circuit turns on the switch circuit according to the abnormal signal to change the voltage value.
Regarding claim 2, the prior art does not teach or suggest the combination of wherein, inter alia, a charging protection device, comprising: a universal serial bus (USB) interface, including a configuration channel; a resistance circuit including a pull-down resistor coupled between the configuration channel and a ground GND; a detection circuit, configured to detect an abnormal charging condition, the detection circuit generates an abnormal signal when the abnormal charging condition occurs; control circuit, coupled to the detection circuit and configured to change a voltage value on the 
Regarding claim 3, the prior art does not teach or suggest the combination of wherein, inter alia, a charging protection device, comprising: a universal serial bus (USB) interface, including a configuration channel; a resistance circuit, including a pull-down resistor coupled between the configuration channel and a ground GND; a detection circuit, configured to detect an abnormal charging condition, the detection circuit generates an abnormal signal when the abnormal charging condition occurs; a control circuit, coupled to the detection circuit and configured to change a voltage value on the pull-down resistor to be out of a preset voltage range according to the abnormal signal; and a switch circuit, wherein the resistance circuit further includes a pull-up resistor, the pull-up resistor is coupled to the switch circuit and a voltage signal, the switch circuit is coupled to the configuration channel and the pull-down resistor, the control circuit turns on the switch circuit according to the abnormal signal to change the voltage value, and when the switch circuit is turned on, the pull-up resistor and the pull-down resistor form a voltage dividing circuit.
Regarding claims 6 and 7,  the claims are dependent upon claim 1 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 11/03/2020 with respect to claims 1-3, 6 and 7 have been fully considered and are persuasive.  The rejection of claims of 1 – 3, 6 and 7 has been withdrawn. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859